UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4532


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GREGORY DAVID HORNE, a/k/a Greg,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:11-cr-00096-JKB-1)


Submitted:   July 29, 2014                 Decided:   August 1, 2014


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth W. Ravenell, Milin Chun, MURPHY, FALCON & MURPHY,
Baltimore,   Maryland;   Creston  Smith,   SILVERMAN,   THOMPSON,
SLUTKIN, WHITE, Baltimore, Maryland, for Appellant.        Rod J.
Rosenstein, United States Attorney, Ayn B. Ducao, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Gregory David Horne pled guilty on January 10, 2012,

to   a   superseding      indictment        in     which    he    was      charged        with

conspiracy to distribute and possess with intent to distribute

cocaine and cocaine base (Count 1s), in violation of 21 U.S.C.

§§ 841(a)(1)       and   846   (2012),      and    possession         of   a    firearm     in

furtherance of a drug trafficking crime and aiding and abetting,

under    18   U.S.C.     § 924(c)     (2012)       and     18    U.S.C.        § 2    (2012).

(Count 8s).         Horne was sentenced to a total of 188 months of

imprisonment, consisting of a 128-month sentence for Count 1s

and a sixty-month consecutive sentence for Count 8s.                            On appeal,

Horne alleges that the district court erred by disqualifying one

of his retained attorneys.               For the reasons that follow, we

affirm.

              Horne was represented in the district court by Kenneth

W. Ravenell and Creston Smith, until Ravenell was disqualified

due to a conflict of interest.                    Both attorneys were privately

retained.         We   find    no   abuse    of    discretion         in   the       district

court’s decision to disqualify Ravenell.                        See United States v.

Urutyan, 564 F.3d 679, 686 (4th Cir. 2009) (stating standard of

review).

              A   defendant’s       right    to     counsel      of    choice        is    not

absolute.         Wheat v. United States, 486 U.S. 153, 159 (1988).

The Supreme Court has recognized that “[t]he Sixth Amendment

                                            2
right to choose one’s own counsel is circumscribed in several

important respects.”        Id. at 159.       Importantly, a defendant’s

choice of counsel can be overcome by a showing of a conflict or

a serious potential for conflict.           Id. at 164.     This is because

“‘the    essential    aim   of    the   Amendment   is     to   guarantee   an

effective advocate for each criminal defendant rather than to

ensure that a defendant will inexorably be represented by the

lawyer   whom   he   prefers.’”    Urutyan,   564   F.3d   at   686   (quoting

Wheat, 486 U.S. at 159).          On this record we conclude that the

district court did not commit reversible error in ruling on this

issue and thus we affirm.

           We also deny the Government’s motion to dismiss the

appeal based on Horne’s appellate waiver.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                      AFFIRMED




                                        3